Order entered July 25, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00814-CR

                      MIGUEL E. GARCIA ARRENDONDO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                           On Appeal from the 297th District Court
                                   Tarrant County, Texas
                              Trial Court Cause No. 1468097R

                                             ORDER
       Before the Court is the State’s July 23, 2018 second motion for extension of time to file

its brief. We GRANT the State’s motion and ORDER the State’s brief filed by August 2, 2018.

Further motions to extend the time to file the State’s brief will be disfavored.


                                                        /s/   LANA MYERS
                                                              JUSTICE